Motion for reargument denied and the order of this court entered on March 20, 1980 [73 AD2d 310], sua sponte resettled so as to add the words: "and in the interest of justice” in the second line of the last paragraph following the words "on the law”, and the majority opinion of this court accompanying said order is amended by adding the words "and in the interest of justice” following the words "on the law” in the fourth line of the last paragraph of said opinion. Resettled order signed and filed. Concur — Kupferman, J. P., Sullivan, Lupiano, Silverman and Bloom, JJ.